     Case 3:21-cv-00070-DJN Document 9 Filed 02/11/21 Page 1 of 9 PageID# 89




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Richmond Division)

SAMUEL A. BUTTARI, SR. AND JAMIE MCCANN, CO-ADMINISTRATORS
OF THE ESTATE OF RYAN DYLAN BUTTARI, DECEASED,,

                             Plaintiff,

v.                                                 Case No.: 3:21-cv-00070-DJN

MICHAEL EVERETTE,

AND

M AND C TRANSFER, LLC,

AND

88 FREIGHT, LLC,

                             Defendants.

                                 AMENDED COMPLAINT

TO THE HONORABLE JUDGES
OF THE AFORESAID COURT:


                                           COUNT I

        COMES NOW, the plaintiffs, Samuel A. Buttari, Sr. and Jamie McCann, Co-

Administrators of the Estate of Ryan Dylan Buttari, deceased, by counsel, and moves this

Honorable Court for a Judgment and Award of Execution against the defendants, Michael

Everette, M and C Transfer, LLC, and 88 Freight, LLC, jointly and severally, in the sum of

FIFTEEN MILLION DOLLARS, ($15,000,000.00), representing compensatory damages for the

following reasons, to-wit:
   Case 3:21-cv-00070-DJN Document 9 Filed 02/11/21 Page 2 of 9 PageID# 90




       1.      Plaintiffs qualified and were duly appointment Administrators of the Estate of

Ryan Dylan Buttari, deceased, by the Circuit Court of Sussex County on November 30, 2020,

and a copy of their Certificate of Qualification is attached hereto, incorporated herein by this

reference, and marked as Exhibit A, and;

       2.      That on or about Saturday, September 26, 2020, at approximately 10:50 a.m., the

plaintiffs’ decedent, Ryan Dylan Buttari, was a passenger in a 1994 Ford Ranger Super Cab pick-

up truck headed in a northerly direction on I-95 at or near Exit 51, and;

       3.      That at the same time, place and date, defendant, Michael Everette, was operating

a 2007 Peterbilt 387 tractor trailer, at the request and benefit of defendant, M and C Transfer, LLC

and the defendant, Michael Everette, operated said vehicle as an agent and employee for defendant,

M and C Transfer, LLC, by and with defendant, M and C Transfer, LLC permission and within

the scope of defendant Michael Everette’s authority and employment, headed in a northerly

direction on I-95 at or near Exit 51, and;

       4.      That at the same time, place and date, defendant, Michael Everette, was operating

a 2007 Peterbilt 387 tractor trailer, at the request and benefit of defendant, 88 Freight, LLC, and

the defendant, Michael Everette, operated said vehicle as an agent and employee for defendant, 88

Freight, LLC, by and with defendant, 88 Freight, LLC’s permission and within the scope of

defendant Michael Everette’s authority and employment, headed in a northerly direction on I-95

at or near Exit 51, and;

       5.      That on or about September 24, 2020, Wendy Butterick, an employee of defendant,

88 Freight, LLC, asked Michael Everette to complete a “New Carrier setup” to haul freight for, or

on behalf, of 88 Freight, LLC, and;



                                                 2
   Case 3:21-cv-00070-DJN Document 9 Filed 02/11/21 Page 3 of 9 PageID# 91




       6.      That on or about September 24, 2020, Wendy Butterick, an employee of defendant,

88 Freight, LLC, asked Michael Everette to complete a “New Carrier setup” to haul freight for, or

on behalf, of 88 Freight, LLC using an 88 Freight, LLC e-mail address and with a signature line

reading “88 Freight, LLC,” and;

       7.      That on or about September 25, 2020, Wendy Butterick, an employee of defendant,

88 Freight, LLC arranged for Michael Everette to haul a load for and on behalf of 88 Freight, LLC

on September 26, 2020, and;

       8.      That on or about September 25, 2020, Wendy Butterick, an employee of defendant,

88 Freight, LLC instructed and dispatched Michael Everette to haul said load using an 88 Freight,

LLC e-mail address and a signature line reading “88 Freight, LLC,” and;

       9.      That at all times relevant hereto, the defendants, Michael Everette and M & C

Transfer, LLC were hauling a load on behalf of 88 Freight, LLC and under dispatch from 88

Freight, LLC, and;

       10.     That the defendant, 88 Freight, LLC instructed and commanded Michael Everette

that all communications regarding the load hauled on September 26, 2020, were to be done using

an 88 Freight, LLC e-mail address and a telephone number assigned to 88 Freight, LLC, and;

       11.     That at all times relevant hereto, the defendant 88 Freight, LLC controlled the

means and methods of defendants, Michael Everette and M and C Transfer, LLC’s transport of

loads on its behalf, including, but not limited to, requiring Michael Everette to use specific chains

and binders to secure a load, taking photographs of said load and sending it to an 88 Freight, LLC

e-mail address or phone number before Michael Everette could start his trip, reserving the right to

fine and/or withhold payment to Michael Everette if the load was not stacked or secured properly,



                                                 3
   Case 3:21-cv-00070-DJN Document 9 Filed 02/11/21 Page 4 of 9 PageID# 92




reserving the right to fine and/or withhold payment to Michael Everette if Michael Everette was

late, and;

        12.      That the defendant, Michael Everette, under the scope of employment with

defendants, M and C Transfer, LLC and 88 Freight, LLC, operated his vehicle in a careless,

reckless, and negligent manner, so as to strike a 2015 Ford tow truck and a 2012 Ford F-250 pickup

truck and then strike the rear of the vehicle in which the plaintiff was a passenger and several other

vehicles, and;

        13.      That the defendant, Michael Everette, operated his vehicle in a careless, reckless, and

negligent manner so as to cause the death of the plaintiffs’ decedent, Ryan Dylan Buttari, and;

        14.      That by reason of and as a direct and proximate result of the negligence of the

defendant, Michael Everette, the plaintiffs’ decedent was caused to suffer fatal injuries and died as a

result of the defendant’s negligence on September 26, 2020, and;

        15.      That the plaintiffs’ decedent at the time of his death was 6 years of age and was in

good health, and;

        16.      The plaintiffs’ decedent died intestate and is survived by the following statutory

beneficiaries:

        Samuel A. Buttari, Sr. – father

        Jamie McCann – mother

        Shawn McCann, age 26 – brother

        Steven McCann, age 23 - brother

        Jessie McCann, age 22 – brother

        Samuel Buttari, Jr., age 20 – brother

        Jonathan Buttari, age 19 – brother

                                                    4
   Case 3:21-cv-00070-DJN Document 9 Filed 02/11/21 Page 5 of 9 PageID# 93




       Samantha Buttari, age 5 - sister

       By reason of the death of the decedent, said beneficiaries have sustained financial and

pecuniary loss as a result of the death of the plaintiffs’ decedent and have suffered severe mental

anguish at the loss of his company and counsel.

       Pursuant to §8.01-52 of the Code of Virginia plaintiffs claim damages against the

defendants, Michael Everette, M and C Transfer, LLC, and 88 Freight, LLC, jointly and

severally, in the amount of FIFTEEN MILLION DOLLARS ($15,000,000.00) for compensatory

damages on behalf of the decedent’s beneficiaries, including but not limited to the following:

       (a)     The loss of the life of the plaintiff’s decedent

       (b)     Sorrow, mental anguish, and solace, including
               society, companionship, comfort, guidance,
               kindly offices and advice of the plaintiffs’
               decedent

       (c)     Compensation for reasonably expected loss of services,
               Protection, care and assistance provided by the
               Plaintiffs’ decedent

       (d)     Funeral expenses of plaintiffs’ decedent

       (e)     For punitive damages for the gross, willful, wanton, and
               Reckless conduct of the defendant demonstrating a
               Conscious disregard for the safety of others.

       17.     That by reason of and as a direct and proximate result of which the plaintiffs have

sustained damages in the extent of FIFTEEN MILLION DOLLARS ($15,000,000.00).

                                             COUNT II


        COMES NOW, the plaintiffs, Samuel A. Buttari, Sr. and Jamie McCann, Co-

Administrators of the Estate of Ryan Dylan Buttari, deceased, by counsel, and moves this

Honorable Court for a Judgment and Award of Execution against the defendants, Michael

Everette, M and C Transfer, LLC, and 88 Freight, LLC, jointly and severally, in the sum of
                                           5
   Case 3:21-cv-00070-DJN Document 9 Filed 02/11/21 Page 6 of 9 PageID# 94




THREE HUNDRED FIFTY THOUSAND DOLLARS, ($350,000.00), representing punitive

damages for the following reasons, to-wit:

        1.      That all the allegations contained in Count I are incorporated herein and made a part

hereof by this reference.

        2.      That the defendant, Michael Everette, operated his automobile with gross negligence

and in such a willful and wanton manner as to show a conscious disregard for the rights and safety of

others and he thereby caused the death of the plaintiffs' decedent, and;

        3.      That on September 26, 2020, a digital overhead sign on northbound Interstate 95,

approximately 10 miles before the subject crash, warned the defendant, and other motorists, of an

earlier crash, stopped traffic, and lane blockages.

        4.      That on September 26, 2020, a second digital overhead sign on northbound Interstate

95, approximately 4 to 5 miles, before the subject crash warned the defendant, and other motorists, of

an earlier crash, stopped traffic, and lane blockages.

        5.      Both of the aforementioned digital signs were working and plainly visible to the

defendant as he traveled northbound on Interstate 95 on September 26, 2020.

        6.      Said gross negligence and willful and wanton conduct of the defendant, Michael

Everette, includes, but is not limited to, ignoring the two digital overhead signs, failing to decrease

his speed, and pay attention to traffic ahead of him. As a result, the defendant crashed into seven

vehicles, which were stopped or slowing for traffic, at full speed. This was a proximate cause of the

fatal injury to the plaintiffs’ decedent, and;

        7. As a direct and proximate cause of the gross, willful, and wanton negligence of the

defendant, Michael Everette, the plaintiffs' decedent lost his life and the plaintiffs should recover

therefore punitive damages in the sum of THREE HUNDRED FIFTY THOUSAND DOLLARS

($350,000.00), in addition to the compensatory damages in this action.

        WHEREFORE, the plaintiffs prays that they be granted a judgment against the defendants,

Michael Everette, M and C Transfer, LLC, and 88 Freight, LLC, jointly and severally, in the

                                                      6
   Case 3:21-cv-00070-DJN Document 9 Filed 02/11/21 Page 7 of 9 PageID# 95




amount of FIFTEEN MILLION DOLLARS ($15,000,000.00) for compensatory damages and that

the plaintiffs be granted a judgment against the defendants, Michael Everette, M and C Transfer,

LLC, and 88 Freight, LLC, jointly and severally, in the amount of THREE HUNDRED FIFTY

THOUSAND DOLLARS ($350,000.00) for punitive damages for the negligence aforesaid.

   A trial by jury is demanded.




                                    SAMUEL A. BUTTARI, SR. AND JAMIE MCCANN,
                                    CO-ADMINISTRATORS OF THE ESTATE OF RYAN
                                    DYLAN BUTTARI, DECEASED


                                    By /s/_____________________
                                           Counsel



Kelly B. Martin, Esquire (VSB #77029)
Tronfeld West & Durrett
4020 West Broad Street
Richmond, Virginia 23230
(804) 358-6741 – Telephone
(804) 355-0226 – Facsimile
kmartin@twdinjurylaw.com




                                               7
   Case 3:21-cv-00070-DJN Document 9 Filed 02/11/21 Page 8 of 9 PageID# 96




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2021, I will electronically file the

foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing (NEF) to the following:

       Stanley P. Wellman, Esquire
       B. Patrick O’Grady, Esquire
       HARMAN CLAYTOR CORRIGAN & WELLMAN
       P.O. Box 70280
       Richmond, VA 23255
       Counsel for Michael Everette and M and C Transfer LLC

       Lindsey A. Lewis, Esquire
       FRANKLIN & PROKOPIK
       Vistas II
       5516 Falmouth Street, Suite 203
       Richmond, VA 23230
       Counsel for 88 Freight LLC

                                                      /s/_______________
                                                      Kelly B. Martin




                                                  8
Case 3:21-cv-00070-DJN Document 9 Filed 02/11/21 Page 9 of 9 PageID# 97
